Citation Nr: 1007803	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of shrapnel removal from the forehead.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of left index finger surgery.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to 
alcoholism or exposure to asbestos.

5.  Entitlement to service connection for the residuals of 
shrapnel removal from the forehead.

6.  Entitlement to service connection for the residuals of 
left index finger surgery.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for hepatitis C, the 
residuals of the removal of shrapnel from the forehead, the 
residuals of a left index finger surgery, and COPD, on the 
merits.  In June 2008, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  The claims for service connection for hepatitis C, the 
residuals of the removal of shrapnel from the forehead, and 
the residuals of a left index finger surgery were previously 
denied in a November 2000 rating decision.  The Veteran was 
notified of the decision but did not perfect an appeal.  

2.  Since the November 2000 decision, the evidence received 
with respect to the claim for service connection for 
hepatitis C is new, in that it was not previously considered 
by decision makers.  The evidence, however, is largely 
cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for hepatitis C.

3.  Since the November 2000 decision, the evidence received 
with respect to the claims for service connection for the 
residuals of the removal of shrapnel from the forehead, and 
the residuals of a left index finger surgery is new, in that 
it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the 
Veteran's claims for service connection for the residuals of 
the removal of shrapnel from the forehead, and the residuals 
of a left index finger surgery.

4.  The Veteran's COPD first manifested many years after his 
separation from service and is not related to his service or 
to any aspect thereof, including in-service abuse of alcohol 
or alleged exposure to asbestos.

5.  The Veteran does not have any current residuals related 
to a shrapnel wound of the forehead that was sustained during 
his service.

6.  The Veteran does not have a left index finger disability 
that is related to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied the claims 
for service connection for hepatitis C, the residuals of the 
removal of shrapnel from the forehead, and the residuals of a 
left index finger surgery is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for hepatitis C.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has been received to reopen the 
claims for service connection for the residuals of the 
removal of shrapnel from the forehead, and the residuals of a 
left index finger surgery.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

4.  Chronic obstructive pulmonary disorder was not incurred 
in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

5.  There are no current residuals related to a shrapnel 
wound of the forehead
that were incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

6.  A left index finger disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice with respect to the claim of 
entitlement to service connection for COPD was provided to 
the Veteran in October 2003, prior to the initial AOJ 
decision in March 2004.  The content of the notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  
Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in March 2009 correspondence.  The claim 
was subsequently readjudicated in June 2009.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in March 
2009.  This notice not only told the Veteran what constitutes 
new and material evidence but also advised him of the reasons 
for the previous denials of his claims for service connection 
and what evidence was needed in order to be considered new 
and material.  The Veteran has been given ample time to 
respond to that notice and provide evidence that relates to 
the previously unestablished facts.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the record.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for hepatitis C, VA 
was not obligated to provide him with a medical examination.

With respect to the claims of entitlement to service 
connection for the residuals of the removal of shrapnel from 
the forehead, and the residuals of left index finger surgery, 
the Veteran's service treatment records do not show treatment 
for the forehead or left index finger, or injuries associated 
with these body parts.  As there is no evidence of 
disabilities of the forehead or left index finger in service, 
and there is no probative evidence that either of the claimed 
disorders may be associated with the appellant's active 
service, the facts of this case do not meet the criteria to 
warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

The Veteran, has, however, been afforded a VA examination 
with respect to his claim for service connection for COPD.  
The examination was thorough and consistent with the 
Veteran's treatment records.  Accordingly, the examination 
was adequate and may be considered in deciding the claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claims of entitlement 
to service connection for hepatitis C, the residuals of the 
removal of shrapnel from the forehead, and the residuals of a 
left index finger surgery in a November 2000 rating decision.  
At the time of the November 2000 denial, the RO found that 
there was no probative evidence demonstrating that the 
Veteran developed hepatitis C during or as a result of his 
service, or that he sustained injuries to the forehead or 
left index finger, and the claims were denied.  

Although in the March 2004 rating decision currently on 
appeal the RO decided the claims for service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the November 2000 decision 
became final because the Veteran did not file a timely 
appeal.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in September 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

His service treatment records showed that in February 1959, 
he fractured the proximal phalanx of his right fifth finger, 
and that in May 1961, he sustained a laceration of the left 
third finger.  They also showed that in October 1962, he 
sustained numerous facial abrasions as a result of a fight in 
which he had been involved.  His service treatment records 
did not demonstrate that he injured his left index finger, 
necessitating surgical treatment, or that he sustained a 
shrapnel wound of his forehead.

Post-service treatment records showed that the Veteran was 
diagnosed with hepatitis C in 1992, and that he was diagnosed 
with cirrhosis of the liver in 1994, attributable both to the 
hepatitis C and a history of alcohol abuse.  The hepatitis C 
was felt to most likely be attributable to a remote history 
of a tattoo, and a blood transfusion the Veteran received in 
1975; both the tattoo and the transfusion post-dated his 
separation from service.  None of the post-service treatment 
records of record at the time of the November 2000 decision 
pertained to the left index finger or forehead.

Additional evidence received since the November 2000 denial 
includes treatment records dated from October 1999 to 
February 2000 which were already of record at the time of the 
November 2000 decision.

Next, newly received evidence includes clinical records dated 
from March 2000 to December 2002, which show that the Veteran 
was regularly followed for hepatitis C, and that he underwent 
a liver transplant in May 2000.  These records also show that 
in January 2002, the Veteran had a freely moveable nodule 
removed from his forehead, which he claimed to be the result 
of a shrapnel injury sustained in Korea.  There is no record 
of biopsy of the excised nodule, and no record of 
confirmation that the nodule was in fact shrapnel.

The additional clinical records do not show complaints 
related to the left index finger and do not relate the 
Veteran's hepatitis C, alleged left index finger disability, 
or any residual scars of the forehead, to his active service.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his hepatitis C, 
forehead, and left index finger disabilities first manifested 
in service, or are otherwise related to his active service, 
including, with respect to the claim for service connection 
for hepatitis C, as a result of alcohol abuse in service, and 
several lay statements submitted in support of his claims.  
The lay statements attest to the Veteran having sustained an 
injury of the left index finger and forehead in service.  
Specifically, the Veteran's stepmother and sister recalled 
the Veteran coming home on leave from Korea with his left arm 
in a cast or bandage, and with a black spot the size of a pea 
above the left eyebrow on his forehead.  Additionally, the 
Veteran's longtime friend recalled him coming back from his 
military service with a black spot on his forehead, and a 
finger on his left hand that stuck out with no finger nail on 
it.  Neither of these had existed prior to the Veteran's 
military service.

None of the lay statements mentioned the Veteran's hepatitis 
C.

First, the additionally submitted clinical records dated from 
October 1999 to February 2000 were already of record.  
Accordingly, they are cumulative of evidence already of 
record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claims for service connection therefore cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).

With respect to the claims of entitlement to service 
connection for left index finger and forehead disabilities, 
the newly received lay statements from the Veteran's 
stepmother, sister, and friend attesting to his left index 
finger and forehead injuries, and the fact that these had not 
existed prior to his entry into service, constitute new and 
material evidence, as the statements suggest in-service left 
index and forehead injuries and evidence of continuous post-
service symptoms that tend to support the contention of nexus 
to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (Lay evidence is one type of evidence that 
must be considered, if submitted, when a Veteran's claim 
seeks disability benefits).  Because these statements were 
not of record at the of the last final denial of the claim 
and are relevant to the previously denied claim, VA will 
reconsider the claims for service connection for the 
residuals of the removal of shrapnel from the forehead, and 
the residuals of a left index finger surgery on the merits.  
38 C.F.R. § 3.156(c). 

Next, with respect to the claim of entitlement to service 
connection for hepatitis C, the Board finds that new and 
material evidence sufficient to reopen the claim has not been 
received.  While the additionally submitted clinical records 
demonstrate that the Veteran continued to be followed for 
hepatitis C, and that he underwent a liver transplant, these 
records do not show that the Veteran's hepatitis C was 
incurred or aggravated as a result of his period of active 
service.  Rather, these records continue to demonstrate that 
his hepatitis C is most likely attributable to risk factors 
that arose after his separation from service, namely his 
history of a tattoo and of a blood transfusion.  Accordingly, 
they are largely cumulative of evidence already of record, 
and do not constitute evidence that raises a reasonable 
possibility of substantiating the claim for service 
connection for hepatitis C.  The claim for service connection 
for hepatitis C therefore cannot be reopened on the basis of 
this evidence.  38 C.F.R. § 3.156(a).  

Neither may the claim for service connection for hepatitis C 
be reopened on the basis of the statements submitted by the 
Veteran.  These statements are new but not material.  The 
Veteran, as a layperson without ostensible medical expertise, 
is not competent to opine on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

While the Veteran can attest to his symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to determine that his hepatitis C was 
incurred in or aggravated by service.  Additionally, the 
Veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

With respect to the Veteran's contention that his claim for 
service connection for hepatitis C should be reopened on the 
basis that the disability is related to heavy alcohol abuse 
during his active service, the Board concludes that this 
contention is not sufficient to reopen the claim.  Although 
in the November 2000 decision the RO did not explicitly 
address the causative theory now advocated by the Veteran, 
alternative theories of entitlement to the same benefit are 
encompassed within a single claim.  See Roebuck v. Nicholson, 
20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 
2005).  That is to say, the denial of a claim based upon one 
theory of entitlement is a denial of a claim based upon all 
theories of entitlement.

Moreover, no compensation shall be paid if the disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002).  Alcohol 
abuse and drug abuse, unless they are a secondary result of 
an organic disease or disability, are considered to be 
willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
The Veteran has not indicated that he abused alcohol in 
service as a result of any organic disease or disability.  
Accordingly, even were his new theory of entitlement 
sufficient to reopen the claim, because the claim could not 
prevail on such a theory, it does not raise a reasonable 
possibility of substantiating the claim, and would still be 
an insufficient basis upon which to reopen the claim.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for hepatitis C that was 
not before the RO in November 2000, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  

The Board finds that new and material evidence with respect 
to the claim of entitlement to service connection for 
hepatitis C has not been submitted.  The new evidence does 
not show that the Veteran has hepatitis C that was incurred 
or aggravated during his period of active service.  
Therefore, the new evidence is not material.  Thus, the claim 
for service connection for hepatitis C is not reopened and 
the benefits sought on appeal remain denied.  

As the Board has determined that new and material evidence 
with respect to the claims for service connection for left 
index finger and forehead disabilities has been received, it 
is necessary to consider whether the appellant would be 
prejudiced by the Board proceeding to a decision on the 
merits.  In this case, in the March 2004 rating decision on 
appeal, the RO denied the claims on the merits.  October 2003 
correspondence and the statement of the case provided the 
Veteran with the laws and regulations pertaining to 
consideration of the claims on the merits.  Additionally, the 
discussion in the rating decision, statement of the case, and 
supplemental statement of the case considered the appellant's 
claims on the merits.  Also, the Veteran has provided 
arguments addressing his claims on the merits.  The Board 
therefore finds that, given that the RO addressed the merits 
of the claims and the Veteran had adequate notice of the 
applicable regulations, he would not be prejudiced by the 
Board's review of the merits of the claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's COPD 
is not a disorder for which service connection may be granted 
on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

A.  COPD

The Veteran contends that he developed COPD as a result of 
his active service, including as a result of his abuse of 
alcohol in service, or as a result of exposure to asbestos in 
service.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

No compensation shall be paid, however, for a disability that 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 1131.

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user. Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301 (2009).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, prohibits a grant 
of "direct service connection" for drug or alcohol abuse on 
the basis of incurrence or aggravation in line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to 
qualify for service connection in this regard, the veteran 
must establish, by clear medical evidence, that his alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not 
due to willful wrongdoing.  Allen, 237 F.3d at 1381.  

In this case, the Veteran does not contend, and there is no 
evidence which suggests, that his history of alcohol abuse 
was secondary to or a symptom of a service-connected 
disability.  Additionally, there is no evidence of record 
demonstrating that the Veteran's COPD is the result of, or 
was aggravated by, his history of alcohol abuse.  Thus, even 
were service connection for COPD secondary to a history of 
alcohol abuse in service a permissible grounds for a grant of 
compensation, the lack of a causal relationship between the 
two would prohibit the grant of service connection.

As entitlement to service connection for COPD may not be 
awarded as secondary to a history of alcohol abuse in 
service, the Board now turns to the question of whether 
service connection may be granted on alternate bases.

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of chronic respiratory 
problems, including asbestosis or any other asbestos-related 
disease.  He was diagnosed with an acute respiratory disease 
in February 1958, and was thereafter treated for occasional 
upper respiratory infections.  On examination in March 1965, 
examination of the chest and lungs revealed rhonchi of both 
longs.  However, on examination in October 1966, prior to his 
discharge from service, no abnormalities of the lungs and 
chest were found.  Because no respiratory problem was found 
on examination at discharge, the Board finds that there was 
no evidence of a chronic condition at separation.  38 C.F.R. 
§ 3.303(b).  

The Veteran's service records demonstrate that he served in 
an artillery division of the United States Army from January 
1958 to November 1966.  There is no evidence demonstrating 
that he was exposed to asbestos either as a result of his 
official or unofficial duties.

Based upon the Veteran's service records, the Board finds 
that there is no evidence to support a finding that the 
Veteran was exposed to asbestos in service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
COPD.  38 C.F.R. § 3.303(b).  Post-service clinical records 
show that the Veteran had a lengthy history of heavy smoking.  
The first post-service diagnosis of a chronic respiratory 
disorder of record is dated in March 2000, when the Veteran 
was noted to have a history of mild COPD.  Records dated 
thereafter show continued monitoring of COPD but do not 
relate the COPD to the Veteran's active service.

The Veteran underwent VA respiratory examination in September 
2008.  At the time of the examination, the Veteran stated 
that he had begun smoking cigarettes at the age of six years.  
He had smoked up to two to three packs per day, but was 
currently down to one pack per day.  He described 
experiencing shortness of breath off and on since the 1990's, 
mainly with exertion, such as with walking more than 200 
feet.  He had not experienced any wheezing, but did 
experience an occasional dry cough.  He stated that he had 
been told by his physicians that he had mild COPD, but he had 
not received specific treatment for COPD.  The Veteran stated 
that he thought he may have been exposed to asbestos during 
his active duty, as he "did a lot of mechanical work" in 
service.

X-ray examination of the chest revealed moderate COPD.  
Pulmonary function testing revealed moderate obstructive 
defect.

Based upon an examination of the Veteran and a review of the 
clinical evidence, the examiner determined that the Veteran's 
COPD was obstructive in nature, and was more than likely 
related to his long history of heavy smoking.  The examiner 
reasoned that the Veteran had been treated for an acute 
respiratory disease on only one occasion during his active 
service, and the respiratory condition at that time had 
quickly resolved.  Given that that episode had occurred in 
1958, and the Veteran did not experience respiratory 
difficulty for many years thereafter, it was not likely that 
any current respiratory problem could be related to that 
episode. There was no evidence of asbestos-related disease.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran has COPD.  
However, the September 2008 VA examiner determined that his 
COPD was not related to his active service, to include 
alleged in-service exposure to asbestos.  Because his COPD 
has been determined to be unrelated to his active service, 
and there is no probative evidence to the contrary, service 
connection for COPD, to include as due to asbestos exposure, 
is not warranted.  

The Veteran has attributed his COPD to asbestos exposure in 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to provide evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, a respiratory disorder or a disorder of the lungs, 
as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the Veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
Veteran's COPD began many years after service and was not 
caused by any incident of service, including exposure to 
asbestos.  The Board concludes that COPD was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
B.  Residuals of the Removal of Shrapnel from the Forehead

The Veteran contends that he sustained a shrapnel wound of 
the forehead in 1958.  

His service treatment records demonstrate that in July 1958, 
a metallic foreign body was surgically removed from his left 
foot.  The metal fragment was the result of a self-inflicted 
gunshot wound that occurred five years prior to the Veteran's 
entrance into active service.  His service treatment records 
do not otherwise demonstrate that the Veteran sustained any 
shrapnel wounds in service.  They do, however, show that in 
October 1962, he was involved in a fight, as a result of 
which he sustained numerous facial abrasions.  Physical 
examination at that time revealed tenderness around the 
abrasions.  X-ray examination of the skull revealed no 
abnormalities, including any retained metal foreign bodies.  
His service treatment records are otherwise silent as to any 
facial wounds, including of the forehead.  On examination in 
October 1966, prior to discharge from service, no 
abnormalities of the face or skin were found.  Because no 
injury of the forehead was found on examination at discharge, 
the Board finds that there was no evidence of a chronic 
condition at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  Post-service clinical records are silent 
as to any history of a shrapnel wound of the forehead until 
January 2002.  On examination of the skin in January 2002, 
the Veteran was observed to have a black lesion located on 
his left upper forehead that measured 4 mm.  It was described 
as a hyperkeratotic papule with peripheral atrophy on the 
medial border.  Biopsy revealed findings consistent with 
basal cell carcinoma.  Next to this lesion was a 4 mm 
subcutaneous nodule that was freely movable.  The Veteran 
stated that the nodule was the remnant of a shrapnel injury 
sustained in Korea.  Both the lesion and the nodule were 
excised.  There is no record of biopsy of the excised nodule, 
and no record of confirmation that the nodule was in fact 
shrapnel.

There are no further clinical records pertaining to the 
alleged shrapnel wound of the forehead.  At no time did any 
treatment provider relate the Veteran's complaints regarding 
the alleged shrapnel injury to his active service.

However, in support of his claim, the Veteran submitted 
several lay statements, written by his stepmother, sister, 
and longtime friend, indicating that each had noticed the 
Veteran had a black spot on his forehead after he was 
discharged from service.  According to each of the three 
statements, the black spot had not been present prior to the 
Veteran's entry into active service.

Significantly, the black spot mentioned in each of the lay 
statements was determined to be basal cell carcinoma, which 
was excised at the same time as the nodule.  The Veteran, 
however, has not raised a claim of entitlement to service 
connection for the basal cell carcinoma, and the issue 
therefore is not currently before the Board.  Because the 
statements attest only to the black spot, and not to the 
nodule for which the Veteran seeks service connection, the 
statements are not probative.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the nodule that 
was removed from the Veteran's forehead.  Thus, service 
connection is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  

However, as a layperson, the Veteran is not competent to give 
a medical opinion regarding the etiology of the nodule 
removed from his forehead.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he has had a lengthy 
history of a freely moveable subcutaneous nodule in his 
forehead, but, as noted, he is not competent to provide a 
medical opinion regarding the etiology.  

While the Veteran contends that an injury in service resulted 
in the nodule, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the nodule removed from the Veteran's forehead first 
manifested many years after service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for the residuals of shrapnel removed 
from the forehead, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Residuals of a Left Index Finger Surgery

The Veteran contends that he fractured his left index finger 
in service, and that the fracture required surgical repair.  
He asserts that he is entitled to service connection for the 
residuals of such treatment, but has not specified of what 
those residuals consist.

His service treatment records show that he fractured his 
right fifth finger in February 1959, after jumping out of his 
bed in the barracks.  Physical examination revealed a simple 
fracture of the base of the proximal phalanx of the right 
fifth finger.  His service treatment records otherwise show 
that he sustained a laceration of the third left finger in 
May 1961.  The wound was cleansed and wrapped with a 
butterfly bandage.  His records are silent as to an injury of 
the left index finger, and do not demonstrate that he 
underwent any surgical procedures on his left index finger.  
On examination in October 1966, prior to discharge from 
service, no abnormalities of the left index finger were 
found.  Because no disability of the left index was found on 
examination at discharge, the Board finds that there was no 
evidence of a chronic condition at separation.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  Post-service clinical records are silent 
as to any history of a fracture of the left index finger.  
Post-service clinical records additionally do not demonstrate 
any current disability of the left index finger  At no time 
has any treatment provider related any disability of the left 
index finger to his active service.

However, in support of his claim, the Veteran submitted 
several lay statements, written by his stepmother, sister, 
and longtime friend, indicating that each recalled the 
Veteran having come home on leave with a splint on his left 
arm, or a bandage on his left hand.  His friend noted that 
the Veteran had a finger on his left hand that he "kept 
stuck out" that had no fingernail on it.  None of the three 
recalled the Veteran having had difficulty with his left hand 
or finger prior to his entry into active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a diagnosis of a 
left index finger disability. As no residual disability of 
the left index finger has been diagnosed, service connection 
for the residuals of a left index finger surgery must, 
necessarily, be denied. Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim, as well as those statements submitted by the 
Veteran's stepmother, sister, and friend.  

However, as laypersons, the Veteran, his family members, and 
friend are not competent to give a medical opinion regarding 
the etiology of any current disability of the left index 
finger.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran, his family members, and his friend are competent 
to give evidence about what he experienced.  See e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, their 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

They are competent to report that the Veteran sustained an 
injury, but, as noted, they are not competent to provide a 
medical opinion regarding the etiology of any current 
disability.  

While the Veteran, his family members, and friend contend 
that an injury in service resulted in his current disability, 
these statements alone are not competent to provide the 
medical nexus and a medical professional has not made this 
connection.  Thus, the lay assertions are not competent or 
sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the preponderance of the evidence is against the Veteran's 
claim for service connection for the residuals of a left 
index finger surgery, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for hepatitis C has not 
been submitted.  The claim is therefore denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of shrapnel removal from the forehead.  To that extent the 
claim is allowed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of left index finger surgery.  To that extent the claim is 
allowed.

Service connection for chronic obstructive pulmonary disease 
(COPD), including as secondary to alcoholism or exposure to 
asbestos, is denied.

Service connection for the residuals of shrapnel removal from 
the forehead is denied.

Service connection for the residuals of left index finger 
surgery is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


